307 F.3d 459
John Clifford TESMER, et al., Plaintiffs-Appellees,v.Jennifer GRANHOLM, Attorney General, Defendant,Judge John F. Kowalski, et al., Defendants-Appellants,Judge Dennis C. Kolenda, Appellant.
No. 00-1824
No. 00-1845.
United States Court of Appeals, Sixth Circuit.
September 20, 2002.

BEFORE: MARTIN, Chief Judge, BOGGS, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, GILMAN, and GIBBONS, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of these cases en banc. Sixth Circuit Rule 35(a) provides as follows:


2
"The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal."


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and these cases are restored to the docket as pending appeals.


4
It is further ORDERED that the parties file supplemental briefs not later than the close of business Friday, October 25, 2002. Reargument is scheduled for Wednesday, December 11, 2002.